Fourth Court of Appeals
                                   San Antonio, Texas
                                            March 23, 2021

                                       No. 04-20-00033-CR

                                    Miguel Angel MONTEZ,
                                           Appellant

                                                  v.

                                   THE STATE OF TEXAS,
                                         Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR8548
                          The Honorable Jennifer Pena, Judge Presiding


                                            ORDER

Sitting:         Luz Elena Chapa, Justice
                 Irene Rios, Justice
                 Liza Rodriguez, Justice

        The motion for extension of time filed by David L. McLane, attorney pro tem for the
State, is granted. We order the State's brief due May 24, 2021. Counsel is advised that a motion
for a further extension of time will be disfavored.


           It so ORDERED on this 23rd day of March, 2021.

                                                                         PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court